DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 17/283,307 with Preliminary Amendment filed on 04/07/2021. Claims 1-20 are pending in this office action.
Claims 1-15 have been amended.
Claims 16-20 are newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1 and 16: recited a phrase/limitation “cyclic sequence” which is unclear because the claim language as well as application specification does not define how is “cyclic sequence” working in the claimed invention. The abstract, specification,  paragraph [0009], and claim language are just recited “a cyclic sequence of processing thread”. There is nothing more. Thus, the best understood in light of the application specification it is “a sequence process/steps”.
Claims 2-15 and 17-20 are also rejected because are depended directly or indirectly from claims 1 and 16, respective.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-16, and 20 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YPMA et al., (U.S. Pub. 20180307216).
With respect to claims 1 and 16: YPMA discloses a method for characterizing post-processing data (i.e., post-edge or previous process) in terms of individual contributions from processing stations, the post-processing data relating to a manufacturing process for manufacturing integrated circuits on a plurality of substrates using a corresponding processing apparatus for each of a plurality of process steps, at least some of the processing apparatuses each comprising a plurality of the  processing stations, and wherein the combination of processing stations used to process each substrate defines a process thread for the  substrate (‘216, par. 061-062 and par. 064-065, fig. 2, plurality of process apparatuses 222, 224, 226, plurality of substrates, plurality of process steps); the method comprising: 
obtaining the post-processing data associated with processing of the plurality of substrates in a cyclic sequence of processing threads (‘216, par. 6, to ensure accurate feedback control appropriate to the particular context. The context data can be use to assign each product unit to be the corrected thread, par. 23, “a sequence of more or more lithographic process, par. 63, substrates on leaving apparatus may be return for a subsequent pattern operation in the same litho cluster, par. 65, “sequent processes”, par. 66, a form of feedback control based on historic performance data (i.e., history data, post-processing data) associated with individual substrates, par. 73, each historic lot to one of several threads, par. 76, feedback controller produces process correction for multiple thread, the same context criteria are used in combination with the current wafer context data CTX, when choosing the process corrections to be applied on future wafers); and 
determining an individual contribution of a particular processing station of the plurality of processing stations by comparing a subset of the post-processing data corresponding to substrates having shared process sub-threads, wherein a process sub-thread describes the process steps of each process thread other than the process step to which the particular processing station corresponds (‘216,  par. 6, combing different lots int to the share/same threads without sufficient regard to their different context data, par. 16, each subset sharing one or more characteristic observed in the object data, par. 67, The history data provides the context data, which may record what type of process steps (threads) have been applied, which individual apparatus have been used in performance of those steps, and what parameters were applied by those apparatus. The context data is representing all or part of the processing history of individual product units (i.e., wafers or other substrates); par. 73, each historic lot to one of several threads, par. 76, feedback controller produces process correction for multiple thread, the same context criteria are used in combination with the current wafer context data CTX, when choosing the process corrections to be applied on future wafers, and also see par. 81).  
With respect to claims 5 and 20: YPMA discloses wherein the plurality of substrates comprises a single lot of the plurality of substrates (‘216, the abstract, par. 59, par. 64, par. 67).  
With respect to claim 6: YPMA discloses the method as claimed in claim 5, comprising repeating the method for multiple lots to generate a library (database) of the individual contributions (‘216, par. 68, par. 71, and par. 84-85).  
With respect to claim 7: YPMA discloses the method as claimed in claim 5, wherein the post- processing data is obtained by performing metrology actions on one or more substrates comprised within the single or multiple lots (‘206, par. 69).  
With respect to claim 8: : YPMA discloses the method as claimed in claim 1, wherein, at each process step of the plurality of process steps: 
each substrate of the plurality of substrates is processed by one of the processing stations of a processing apparatus corresponding to the process step (‘216, par. 64-66), 
each substrate being assigned to one of the processing stations in a cyclic sequence of the processing stations of the processing apparatus corresponding to the process step (‘216, par. 67-68 and par. 73-74).  
With respect to claim 9: YPMA discloses the method as claimed in claim 1, wherein the post-processing data is obtained by performing metrology actions on one or more substrates and wherein a decision to perform a metrology action on a particular substrate is made on the basis of a periodicity of a sequence of the process threads for the plurality of substrates (‘216, par. 66-67 and par. 72).  
With respect to claim 10: YPMA discloses the method as claimed in claim 9, wherein no metrology action is scheduled for a substrate which is subject to the same process thread as another substrate in the plurality of substrates for which a metrology action is scheduled (‘216, par. 66-67 and par. 72).  
With respect to claim 11: YPMA discloses the method as claimed in claim 9, wherein a different sampling scheme is assigned for a metrology action on each of two or more substrates which are subject to the same process thread, of the plurality of substrates (‘216, par. 73-75).  
With respect to claim 13: YPMA discloses the method as claimed in claim 1, wherein the processing apparatuses comprise at least one lithographic exposure apparatus and/or at least one lithographic etching apparatus (‘216, par. 62), and wherein the processing stations of each lithographic exposure apparatus comprise different stages and the processing stations of each etching apparatus comprise different etch chambers (‘216, par. 64).  
With respect to claim 14: YPMA discloses the method as claimed in claim 1, wherein the post-processing data comprises performance data describing a spatial distribution of at least one performance parameter of the manufacturing process over the substrate (‘216, par. 141).  
With respect to claim 15: YPMA discloses the method as claimed in claim 14, wherein a spatial distribution of at least one performance parameter comprises one or more selected from: an overlay fingerprint, a critical dimension fingerprint, a yield fingerprint, a focus fingerprint, and/or an edge placement error fingerprint (‘216, par. 66-67 and par. 141).  

Allowable Subject Matter
Claims 2-4 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach the limitations:
As per claim 2: averaging individual contributions of a particular processing station over each process sub-thread.  
As per claim 17: performing a further action to characterize contributions of the processing apparatuses, wherein each contribution of the processing apparatuses is determined as an average contribution of its constituent processing stations.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851